Title: To James Madison from William Harbaugh, 30 June 1814
From: Harbaugh, William
To: Madison, James


        
          Sir
          Washington City 30th. June 1814
        
        On yesterday the Secretary of War informed me that my Acct. was forwarded to you for your Sanction, I do hope & trust that it will meet your convenience to attend to it immediately as I have been waiting here some time & at this season of the year it is very much against me at home on Account of Harvest business, this being the eighth time I have been at the expence of traveling to this place to have it clos’d it will be almost ruinous to me at best, & the difficulties I have encountered at the Accountants’ office. Mr. Simmons feign’d a misunderstanding of my claims & by his own pevish fretfullness throwing himself in the most Violent rage and uttering forth the most abusive language that could possibly flow from any mans mouth, by charging me with injustice as well as implicating a number of the best Men in our Country, has been the most mortifying to me of any thing that I have ever witnessed in the transaction of any business. I therefore hope that no difficulty can now exist & the unnecessary expence to which I have been subjected in consequence of the unfortunate disposition of the Accountant to protract & delay the Settlement of accounts will not in your decission opperate my loss. I have expended upwards of eight Hundred Dollars in bringing my affairs to a Settlement, & the difference of three Cents per ration beyond what is allowed it being the extent Governmental price will scarcely render me secure in my expenditures. Submitting the above to your consideration I Subscribe myself with due respect Sir yr. most. Obt. Servt.
        
          Wm. Harbaugh
        
      